Citation Nr: 0201049	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  93-26 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased disability rating for the 
residuals of a shell fragment wound to the left thigh with 
retained metallic foreign bodies, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased disability rating for a 
service-connected scar of the left cheek, residual of a shell 
fragment wound with retained metallic foreign body, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for a 
service-connected scar of the left forearm, residual of a 
shell fragment wound with retained metallic foreign body, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1993 rating decision by the 
Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (the RO).  By that decision, the RO denied 
the veteran's claim of entitlement to an increased rating for 
the residuals of a shell fragment wound to the left thigh 
with injury to Muscle Group XIV with retained metallic 
foreign body, and entitlement to an increased rating for 
scars of the left forearm and left cheek, residuals of a 
shell fragment wound with retained metallic foreign body.  In 
an October 1995 decision, the Board determined that increased 
ratings were not warranted.  The veteran subsequently filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter, "the Court").  

While the case was pending at the Court, the VA Office of 
General Counsel and the veteran's attorney filed a joint 
motion for remand, requesting that the Court vacate the 
Board's October 1995 decision and remand the case for further 
development and readjudication.  In February 1997, the Court 
granted the joint motion, vacated the Board's October 1995 
decision and remanded the case to the Board for compliance 
with directives that were specified by the Court.

In January 1998, the Board remanded this case to the RO for 
further evidentiary development and for readjudication in 
light of the Court's directives.  In a September 1998 
Supplemental Statement of the Case, the RO again denied an 
increased rating for the residuals of a shell fragment wound 
to the left thigh with injury to Muscle Group XIV with 
retained metallic foreign body.  By that decision, the RO 
also granted separate disability evaluations for the 
veteran's scar of the left cheek and for his scar of the left 
forearm; the left cheek scar was assigned a 10 percent 
evaluation, and the left forearm scar was assigned a 
noncompensable evaluation.  The development requested by the 
January 1998 Board remand was thereafter completed, and in a 
May 1999 rating decision, the evaluation assigned the 
veteran's left forearm scar was increased to 10 percent 
disabling.  The RO also issued a Supplemental Statement of 
the Case in May 1999 in which it denied an increased rating 
for the residuals of a shell fragment wound to the left thigh 
with injury to Muscle Group XIV with retained metallic 
foreign body, and denied increased ratings for the veteran's 
left cheek and left forearm scars.  Thereafter, the veteran's 
claims folder was returned to the Board.

In December 1999, the Board issued a decision denying the 
veteran's claim of entitlement to an increased rating for the 
residuals of a shell fragment wound to the left thigh with 
injury to Muscle Group XIII and with retained metallic 
foreign bodies; denied his claim of entitlement to an 
increased rating for service-connected scar of the left 
cheek, residual of a shell fragment wound with retained 
metallic foreign body; and denied his claim for an increased 
rating for a service-connected scar of the left forearm, 
residual of a shell fragment wound with retained metallic 
foreign body.  That decision also granted the veteran a 
separate noncompensable evaluation for his loss of tooth #14, 
which had previously been rated as part of his left cheek 
scar.  The veteran duly appealed the December 1999 decision 
to the Court.

While the case was pending at the Court, VA's Office of 
General Counsel filed a motion in August 2000 requesting that 
the Court vacate the Board's December 1999 decision to the 
extent that it denied an evaluation in excess of 10 percent 
for residuals of a shell fragment wound to the left thigh 
with injury to Muscle Group XIII and with retained metallic 
foreign bodies; denied an evaluation in excess of 10 percent 
for a service-connected scar of the left cheek, residual of a 
shell fragment wound with retained metallic foreign body; and 
denied an evaluation in excess of 10 percent for a service-
connected scar of the left forearm, residual of a shell 
fragment wound with retained metallic foreign body.  The 
motion also noted that the Board had granted a separate 
noncompensable evaluation for loss of tooth #14, but did not 
otherwise address that disability.

In a November 2000 order, the Court noted that VA had filed a 
motion to remand three issues in the appeal to the Board, and 
noted that the appellant had been notified of the motion, but 
had not opposed it.  The Court granted VA's August 2000 
motion and vacated the December 1999 Board decision to the 
extent that it denied an increased evaluation for the 
residuals of a shell fragment wound to the left thigh with 
injury to Muscle Group XIII and with retained metallic 
foreign bodies; denied an increased evaluation for a service-
connected scar of the left cheek, residual of a shell 
fragment wound with retained metallic foreign body; and 
denied an increased evaluation for a service-connected scar 
of the left forearm, residual of a shell fragment wound with 
retained metallic foreign body.  

The Board notes that the veteran was represented in his most 
recent appeal to the Court by a private attorney.  The July 
18, 2000 fee agreement between the attorney and the veteran 
that is on file with VA states that the attorney's 
representation of the veteran would continue before the VA 
with respect to proceedings that are related to the Court 
appeal.  In February 2001, following return of the case to 
the Board, the Board informed the attorney that in order to 
represent the veteran before VA, he was required to submit 
either a VA Form 22a, or documentation meeting the 
requirements set forth in 38 C.F.R. § 20.603(a).  The 
attorney was informed that he had up to 90 days in which to 
declare his representation of the veteran before VA; the 
attorney has not responded.  In June 2001, the Board sent a 
letter to the veteran informing him that his representative 
before the Court had not responded to the February 2001 
letter.  VA informed the veteran that he could submit any 
additional argument and evidence in support of his claim, but 
that any such argument or evidence must be forwarded to the 
Board within 90 days of the June 2001 letter.  No response 
has been received by the veteran, and there is otherwise no 
indication that the veteran desires additional representation 
before VA. 


REMAND

Factual background

I.  Residuals of a shell fragment wound to the left thigh 
with injury to Muscle Group XIII with retained metallic 
foreign bodies.

Records for July 1945 show that the veteran suffered multiple 
shrapnel wounds in his left hip, left forearm, left temporal 
and the left side of his face.

On VA examination in January 1954, the veteran was noted to 
have a nontender and nondepressed scar on the posterior-
lateral aspect of the proximal third, left thigh, and X-ray 
studies reportedly revealed multiple metallic foreign bodies 
in the soft tissue of the upper end of the thigh.  Muscle 
tone in the left lower extremity was normal.  The veteran was 
diagnosed with residuals of a shell fragment wound to the 
left thigh, with involvement of Muscle Group XIV with 
manifestations, and metallic foreign bodies present.

In February 1954, the RO granted service connection for the 
residuals of a shell fragment wound to the left thigh with 
injury to Muscle Group XIV with retained metallic foreign 
bodies.

Following physical evaluation of his left thigh on VA 
examination in October 1978, which showed multiple scars of 
the left thigh with injury to the hamstrings, the veteran was 
diagnosed with multiple scars, left thigh and buttocks, with 
retained metallic foreign bodies and injury to Muscle Groups 
XIII and XVII.  X-ray studies notably showed metallic foreign 
bodies located in the gluteal muscles belonging to Muscle 
Group XVII.

On VA examination in June 1993, the veteran was noted to have 
a depressed and slightly tender scar along the posterior 
aspect of the left thigh with positive adhesion to the 
subcutaneous tissue of the thigh; no swelling or ulceration 
was identified.  The veteran evidenced good muscle strength 
and no evidence of muscle atrophy.  The veteran was diagnosed 
with residuals of shell fragment wound left thigh with 
metallic foreign bodies in Muscle Group XIV.

X-ray studies taken in June 1993 of the veteran's femur 
reportedly revealed metallic foreign bodies in the 
paratrochanteric soft tissues and two faint fragments in the 
lateral upper thigh.  X-ray studies of the left hip 
reportedly revealed several small metallic foreign bodies in 
the proximity of the left hip joint, in the soft tissues 
immediately lateral to the head and greater trochanter.  The 
VA radiologist concluded that no evidence of fractures or 
arthritic changes were seen in either hip joint, and that 
abduction was satisfactory. 

In December 1995, the veteran underwent another VA physical 
examination.  The veteran was noted at that time to limp on 
his left leg, although he appeared stable.  Deep tendon 
reflexes in the left leg were active and equal, and there was 
no evidence of atrophy or nerve lesions in the lower 
extremities.  Hypoesthesia in the left lower extremity was 
noted.

In April 1998, a series of VA examinations were conducted.  
During a neurological examination, the veteran reported pain 
over his left buttocks and was noted to drag his left lower 
extremity when he walked.  Upon examination of the lower 
extremities, no focal weakness, paralysis, or atrophy was 
identified, and the veteran's deep tendon reflexes were 
active and equal.  Hyposthesis was noted in the left lower 
extremity.  The VA neurologist concluded that the veteran had 
no neurological deficit.  

A VA joint examination was also conducted, at which time the 
veteran again was noted to walk with a limp in his left leg, 
although his gait appeared stable.  He grimaced during range 
of hip motion testing.  The veteran was diagnosed with a 
healed scar of the left thigh, residual of a shell fragment 
wound to Muscle Group XIV with metallic foreign bodies.

In April 1998, the veteran also underwent a VA dermatology 
examination, at which time the examiner, after evaluating the 
veteran, concluded that there had been injury to Muscle 
Groups XIII and XVII in the left thigh and buttocks.  The VA 
dermatologist diagnosed the veteran with a healed scar of the 
left thigh with injury to Muscle Group XIV.

In December 1998, another series of VA examinations were 
provided.  In an examination of the veteran's joints, the 
veteran reported that he experienced pain on and off in his 
left hip, and that he experienced both lack of endurance and 
easy fatigability.  Some limitation of motion was reported in 
the left hip on both active and passive range of motion.  
Following the veteran's joint examination, the VA physician 
concluded that there was no evidence of gross deformity or 
extreme limitation or incapacitation due to the veteran's 
shrapnel injuries.  He further concluded that all of the 
veteran's wounds healed without major affectation of the 
muscles or joints and that the veteran was still functional 
in terms of mild to moderate activities.  The VA physician 
indicated that any limitation of motion in the veteran's 
joints was more likely due to degenerative arthritis rather 
than his war injury.

In the December 1999 Board decision, the Board concluded that 
the veteran's in-service injury most likely occurred to 
Muscle Group XIII.  The Board noted that this was supported 
by the reports of the October 1978 and April 1998 VA 
examinations, and was consistent with other evidence of 
record.  The Board also noted that the criteria for rating 
injuries to Muscle Groups XIII and XIV were identical, and 
that recharacterizing the veteran's service-connected thigh 
injury as an injury to Muscle Group XIII would not result in 
prejudice to the veteran.


II.  Service-connected scar of the left cheek, residual of a 
shell fragment wound with retained metallic foreign body; and 
service-connected scar of the left forearm, residual of a 
shell fragment wound with retained metallic foreign body.

During service, the veteran suffered multiple shrapnel wounds 
to his left forearm, left temporal and the left side of his 
face in service.  

On VA examination in January 1954, the veteran was noted to 
have a nontender and nonadherent lateral scar extending 
upward from the left margin of the mouth.  X-ray studies of 
the facial bones revealed multiple metallic foreign bodies 
below the left zygoma.  A solitary metallic foreign body was 
also noted on the lateral or anterior cranial fossa.  The VA 
physician also noted a nontender and nondepressed scar on the 
lateral aspect of the middle third, left arm, as well as two 
nontender and nonadherent scars on the proximal and distal 
side of the third, left forearm.  X-ray studies of the left 
upper extremity reportedly revealed multiple tiny metallic 
foreign bodies in the left arm and forearm.  The VA physician 
found no facial disfigurement and no evidence of muscle 
atrophy in the left upper extremity.  No manifestations of 
muscle injury in the left upper extremity were present.

During an October 1978 VA examination, the physician found a 
depressed, nonadherent and nontender scar on the left cheek, 
which was a residual of a shell fragment wound that 
reportedly penetrated the buccal cavity.  The scar was 
considered disfiguring and representative of injury to the 
fascial muscle.  The VA physician also noted multiple scars 
of the left arm and forearm, some of which were slightly 
depressed, but all of which were nontender and nonadherent.  
No limitation of motion was found in the left shoulder and 
arm, and muscle bulk was reportedly unimpaired.  The veteran 
was diagnosed with multiple scars of the left arm and forearm 
with retained metallic foreign bodies and injury to Muscle 
Groups VI and VIII.

On VA examination in June 1993, no swelling or ulceration of 
the veteran's left cheek scar or left forearm scars was 
identified, and the examiner did not identify any adhesion 
associated with those scars.  X-ray studies of the skull 
reportedly revealed a small metallic foreign body projected 
on the left frontal bone immediately adjacent to the 
frontotemporal suture.  A smaller fragment was also seen in 
the soft tissue in the region of the left maxilla, but no 
evidence of fracture or soft tissue reaction was noted.  X-
ray studies of the left forearm also revealed several small 
metallic foreign bodies, all reportedly in the soft tissue, 
with no evidence of bone injury or arthritic changes found.

The veteran was afforded a VA examination in December 1995, 
at which time he was noted to exhibit mild weakness in left 
hand grip with no evidence of muscle atrophy.  Deep tendon 
reflexes were reported to be active and equal, and no nerve 
lesions were found in the left upper extremity.  The presence 
of hypoesthesia in the left face and left upper extremity was 
noted.  The examiner indicated that the veteran's weakness in 
his hand might be due to nerve involvement but that an 
electromyogram and nerve conduction study would be necessary 
to confirm any nerve damage.  After such testing was 
completed, the examiner found the electromyographic testing 
was consistent with multiple peripheral neuropathy affecting 
the lower extremities more than the upper extremities.  Nerve 
conduction studies reportedly revealed delayed distal latency 
in the right peroneal and left median nerves, and a slowing 
of the right sural nerve with diminished sensory nerve action 
potential of both sural nerves.  All other nerve conduction 
studies were reportedly within normal limits.

X-ray studies taken of the left elbow in December 1995 
reportedly revealed minimal hypertrophic arthritic changes.  
No bony injury was seen and a number of metallic foreign 
bodies were reported in the soft tissue of the arm.  X-ray 
studies of the left wrist reportedly revealed slight 
sclerosis on the articular surfaces of the distal radius and 
ulna, and on the carpal bones.  The visualized joint spaces 
were noted to be maintained and no bony injury was found.  
The VA radiologist noted an impression of minimal 
degenerative arthritis in the left wrist and left elbow 
joint.

On VA neurological examination in April 1998, the veteran 
reported pain over the left side of his face, but examination 
of his cranial nerves revealed no focal paralysis and no 
evidence of any motor or sensory impairment.  Examination of 
the veteran's upper extremities also revealed no evidence of 
focal weakness or atrophy, but some hyposthesis was noted in 
both the veteran's left face and left arm.  The VA 
neurologist concluded that the veteran had no neurological 
deficit.  

On VA dermatological examination in April 1998, the veteran's 
left cheek scar was described as depressed and adherent, with 
injury to the facial muscle.  The veteran's multiple scars on 
the left arm and left forearm were all found to be nontender 
and nonadherent.  The examiner noted that there had been 
injury to Muscle Groups VI and VIII in the left arm and 
forearm.  On VA Muscles examination in April 1998, the 
examiner noted that there had been injury to Muscle Groups VI 
and VIII in the left arm and forearm, but he also indicated 
that there was no apparent tissue loss on the left arm or 
forearm.

X-ray studies taken in April 1998 continued to reveal 
multiple metallic foreign fragments in the veteran's left 
cheek and left forearm.  The VA radiologist noted that X-ray 
studies of the veteran's head and left arm remained 
essentially unchanged from his June 1993 X-ray studies, 
although X-ray studies of the left humerus showed multiple 
small retained foreign bodies in the area of Muscle Group V.  

On VA examination in December 1998, the veteran reported 
difficulty gripping due to limitation of motion in the left 
index finger.  Physical examination disclosed that all 
fingers were able to reach the median transverse fold except 
the index finger.  The VA physician noted that the veteran 
was right-handed and concluded that he had a slight to 
moderate loss of grip strength in his left hand.  The 
examiner noted that the veteran had no gross deformity or 
incapacitation of the left hand and wrist due to his war 
injury, and that his limitation of motion in the left index 
finger was more attributable to his degenerative 
osteoarthritis.  With respect to the veteran's left forearm, 
the examiner noted that all of the veteran's wounds had 
healed without any major affectation of muscles or joints.

Reasons for remand

During the pendency of the appellant's appeal, The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp.2001)) (VCAA) became law.  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000 except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA" "66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

With respect to the veteran's left thigh disability, the 
August 2000 motion found that the medical evidence on file 
regarding the extent and severity of the veteran's disability 
was inconsistent.  The motion noted in particular that the 
evidence was conflicting with respect to the precise muscle 
group involved.  It was noted that the January 1954 examiner 
identified the involvement of Muscle Group XIV, the October 
1978 examiner identified the involvement of Muscle Groups 
XIII and XIV, with X-rays showing injury to Muscle Groups 
XIII and XVII, and the April 1998 examiners identified the 
involvement of Muscle Group XIV.  The August 2000 motion 
concluded that since it was unclear as to whether the 
veteran's left thigh injury involved Muscle Group XIII, 
Muscle Group XIV, or both muscle groups, the Board should 
ensure that the veteran was afforded a thorough examination 
in order to reconcile the conflicting reports of record.  The 
motion further concluded that the referenced examination 
should include an opinion, if possible, regarding which 
muscle groups are involved in the veteran's left thigh 
disability, and should specifically address whether the 
veteran's left thigh disability involved a through and 
through muscle injury.  The motion also indicated that the 
examiner was to review the veteran's claims file.  The Board 
notes that the August 2000 motion also suggested that certain 
complaints and findings associated with the veteran's 
disability, including pain, limitation of motion and 
weakness, suggested the presence of severe muscle disability.

The veteran's left thigh disability has been associated with 
several Muscle Groups.  For compensable muscle group injuries 
which are in the same anatomical region but do not act on the 
same joint, the evaluation for the most severely injured 
muscle group will be increased by one level and used as the 
combined evaluation for the affected muscle groups.  38 
C.F.R. § 4.55(e) (2001).  VA examination reports show 
diagnoses of shell fragment wounds involving Muscle Groups 
XIII, XIV, and XVII.  However, the record does not reflect 
the extent of the injury to each of the muscle groups 
involved.  In addition, the RO has not considered the 
combined evaluation provision noted above.  

With respect to the veteran's left cheek disability, the 
August 2000 motion indicated that the medical evidence 
"reflects weakness, pain and multiple metallic foreign 
bodies", as well as evidence of injury to the facial muscle.  
The motion further stated that the language of 38 C.F.R. 
§ 4.56(d)(1) implied that the presence of metallic fragments 
retained in muscle tissue required at least a moderate 
disability rating.  The motion concluded that a remand was 
therefore required in order for the Board "to provide 
further discussion with regard to this matter."

With respect to the veteran's left forearm disability, the 
motion indicated that the evidence reflected the presence of 
weakness, limitation of motion due to pain, and multiple 
metallic foreign bodies in the left forearm and left arm, as 
well as complaints of recurrent swelling and pain in the 
elbow joint, wrist and hand.  The motion concluded that a 
remand was consequently required in order for the Board to 
provide further discussion of the veteran's entitlement to an 
increased disability rating.

The Board is of the opinion that VA examinations would be 
helpful in the adjudication of the veteran's claims.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should comply with the 
notice and duty to assist provisions 
of the Veterans Claims Assistance of 
Act of 2000.  The RO should contact 
the veteran and request that he 
identify the names, addresses and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to his claims.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran, which 
have not been secured previously.  
The RO must ensure that all service 
medical records have been associated 
with the claims file.  Of particular 
concern are all medical records 
which pertain to the veteran's 
original injuries.  

2.  If the RO is unable to obtain 
any identified records, the RO must 
identify to the veteran which 
records were unobtainable, describe 
to the veteran the efforts which 
were made in an attempt to secure 
the records, and the RO must 
describe any further action to be 
taken by VA with respect to the 
claim. 

3.  Thereafter, the RO should 
arrange for the veteran to undergo 
VA orthopedic and neurological 
examinations to determine the 
nature, extent, and severity of 
impairment caused by his service-
connected residuals of a shell 
fragment wound to the left thigh 
with retained metallic foreign 
bodies; his service-connected scar 
of the left cheek, residual of a 
shell fragment wound with retained 
metallic foreign body; and his 
service-connected scar of the left 
forearm, residual of a shell 
fragment wound with retained 
metallic foreign body.  A complete 
history must be recorded as well as 
all pertinent medical complaints, 
symptoms and clinical findings.  The 
examiners must comment on the 
functional limitation, if any, 
caused by these conditions.  With 
respect to each disability, the 
examiners must identify all of the 
specific muscle group(s) involved 
for each disability, and should 
specifically identify what 
functional abilities are affected.  
The examiner(s) should note the 
etiology of any neurological 
manifestations, as well as the 
degree of injury involved and any 
functional impairment that results.  
The examiner(s) should comment as to 
whether the disability associated 
with each of the affected muscle 
groups would be considered moderate, 
moderately severe, or severe.  In 
this regard, he/she should comment 
concerning the presence or absence 
of the cardinal signs and symptoms 
of muscle disability, including loss 
of power, weakness, lowered 
threshold of fatigue, fatigue pain, 
impairment of coordination, and 
uncertainty of movement.  All 
indicated studies, including X-rays 
and range of motion studies in 
degrees, should be performed for all 
joints involved.  If the examiner(s) 
deem it to be necessary, specialist 
consultations should be scheduled.

With respect to the veteran's 
service-connected scars, the 
examiner(s) should comment on any 
disfigurement associated with the 
veteran's left facial scars, and 
make specific findings as to whether 
any of the service-connected scars 
are tender, painful, poorly 
nourished, ulcerated, or productive 
of any limitation of function of the 
part affected.  The rationale for 
all opinions expressed should be 
explained.  The examination reports 
are to reflect that a review of the 
veteran's VA claims folder was made.  
The examination reports must be 
associated with the veteran's VA 
claims folder.  The veteran must be 
informed of the potential 
consequences of his failure to 
report for any scheduled 
examination, and a copy of this 
notification must be associated with 
the claims file.  

4.  The RO should review the file 
and ensure that the above noted 
directives are carried out in full.  
If any are not, including not 
providing adequate responses to the 
medical opinions requested, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2001); see also 
Stegall v. West, 11 Vet. App. 268 
(1998).  The RO should then 
undertake any other action required 
to comply with the notice and duty 
to assist requirements of the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), and VA's implementing 
regulations, see 66 Fed. Reg. 45620 
- 45632 (Aug. 29, 2001).  

5.  The RO should then readjudicate 
the issues of entitlement to an 
increased rating for service-
connected residuals of a shell 
fragment wound to the left thigh 
with retained metallic foreign 
bodies; for service-connected scar 
of the left cheek, residual of a 
shell fragment wound with retained 
metallic foreign body; and for 
service-connected scar of the left 
forearm, residual of a shell 
fragment wound with retained 
metallic foreign body.  

If the benefits sought on appeal are 
not granted, the RO should issue a 
Supplemental Statement of the Case 
and provide the veteran with 
appropriate notice and an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


